File No. 333-162999 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-2533768 (I.R.S. employer identification no.) P.O. Box 110526 4101 Research Commons 79 T.W. Alexander Drive Research Triangle Park, North Carolina 27709 (Address of principal executive offices) (Zip code) 2005 Stock Option and Incentive Plan 2009 Long-Term Incentive Plan (Full title of the plan) JOHN F. GAITHER,Jr. Executive Vice President, General Counsel and Secretary TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. P.O.Box 110526 4101 Research Commons 79 T.W. Alexander Drive Research Triangle Park, North Carolina 27709 (Name and address of agent for service) (919) 316-6300 (
